Citation Nr: 1641371	
Decision Date: 10/24/16    Archive Date: 11/08/16

DOCKET NO.  13-12 469	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUE

Entitlement to status as the Veteran's surviving spouse for purposes of establishing entitlement to VA death benefits.


REPRESENTATION

Appellant represented by:	North Carolina Division of Veterans Affairs


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

D.S. Lee, Counsel


INTRODUCTION

The Veteran served on active duty from May 1973 through March 1979.  He died on May [redacted], 2010.  The appellant purports to be the Veteran's surviving spouse for purposes of establishing entitlement to VA death benefits.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2010 decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.

The appellant's testimony was received during a July 2016 Travel Board hearing.  A transcript of that testimony is associated with the claims file.


FINDINGS OF FACT

1.  The Veteran was separated from service in March 1979.

2.  The Veteran and the appellant began cohabitating as early as 2005, were married on June [redacted], 2009, and did not have children together.

3.  The Veteran died on May [redacted], 2010.




CONCLUSION OF LAW

The criteria for recognition as the surviving spouse, for purposes of establishing eligibility for VA death benefits are not met.  38 U.S.C.A. §§ 101, 103, 1541, 5107, 5121 (West 2014); 38 C.F.R. §§ 3.50, 3.52, 3.54, 3.205 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

The VCAA is not applicable to this claim because resolution of the issue on appeal turns on statutory interpretation, rather than the evidence.  Smith v. Gober, 14 Vet. App. 227, 231-2 (2000); Mason v. Principi, 16 Vet. App. 129 (2002); see also Sabonis v. Brown, 6 Vet. App. 426, 429- 30 (1994).

II.  Analysis

The appellant seeks recognition as the Veteran's surviving spouse for purposes of establishing eligibility for VA death benefits.

A surviving spouse of a veteran may be eligible for VA death benefits if specific requirements for entitlement to such benefits are met.  As a basic threshold requirement, the appellant must be the Veteran's "surviving spouse" as defined in the regulations.

A "surviving spouse" is defined generally in the regulations as a person who was the spouse of the veteran at the time of the veteran's death; who lived with the veteran continuously from the date of marriage to the date of the veteran's death (with some exceptions that are inapplicable here); and, who has not remarried or, after September 19, 1962, lived with another person and held himself or herself out openly to the public to be the spouse of such other person.  38 U.S.C.A. § 101 (3); 38 C.F.R. § 3.50.

Under 38 C.F.R. § 3.54 (b) and (c), a surviving spouse may qualify for VA death benefits purposes if married to the veteran before or during service; or, if married after separation from service, then before the expiration of 15 years after the termination of the period of service in which the injury or disease causing death was incurred or aggravated; or, married for one year or more; or, married for any period of time if a child was born of the marriage or before the marriage. 

Here, although the appellant meets the basic definition of a surviving spouse under 38 C.F.R. § 3.50, the more exacting criteria for entitlement to surviving spouse status for purposes of establishing entitlement to VA death benefits under 38 C.F.R. § 3.54 are not met.

The Veteran's DD Form 214 reflects that the Veteran had active duty service from May 1973 through March 1979.  A marriage certificate shows that the Veteran and the appellant were married on June [redacted], 2009, which is more than 30 years after the Veteran was separated from service.

The appellant asserts in her November 2010 Notice of Disagreement and in her Board hearing testimony that she cohabitated with the Veteran for approximately six years before he died on May [redacted], 2010.  In November 2010, she provided multiple lay statements from relatives, friends, neighbors, and her church elder; all of whom attest that the Veteran and appellant did have a period of cohabitation prior to being married.  A statement from the appellant's friend and bridesmaid, D.J.M., states that the appellant and the Veteran cohabitated since June 2005.  A statement from their landlord, J.W.M., states that the couple began living together as tenants in his home in 2006.  Similarly, the appellant's neighbor, J.U.G., attests that the Veteran and appellant had lived together as his neighbors beginning in May 2006.  The appellant has also provided a copy of the declaration page from the Veteran's auto insurance policy for the coverage period from July 2007 through January 2008.  That document indicates that the appellant was listed on the policy as an additional  driver for the vehicles under the coverage.

Collectively, the appellant's assertions and testimony, lay assertions from her friends and neighbors, and the insurance policy information provide credible evidence that the Veteran and appellant began living together sometime within the time frame from 2005 through 2006, which is more than 15 years after the Veteran was separated from service in 1979.  However, there has been no assertion that a legal marriage occurred prior to June [redacted], 2009.

The Board has considered whether this evidence is intended to establish that the Veteran and the appellant had a common law marriage.  However, as stated above, such is not recognized by the State of North Carolina; therefore, the evidence must show that the appellant was not aware of the legal impediment to the claimed common law marriage with the Veteran.  See 38 C.F.R. § 3.52 (b).  Here, the appellant has repeatedly asserted that they lived together for years before marriage, but she has never argued that she believed herself to actually be married under the law.  

Additionally, there is no evidence in the record that the Veteran and the appellant had any children together.  In that regard, birth certificates in the claims file show that the appellant had three children prior to her marriage to the Veteran.  They do not identify the Veteran as being the biological father of any of those children, nor does the appellant raise any such contention.  Although the appellant testified during her Board hearing that the Veteran treated her children as his own dependents, the regulation is clear; surviving spouse status for VA death benefits purposes is established only where "a child is born of the marriage, or was born to them before the marriage."  38 C.F.R. §§ 3.54(b) and (c).  Such is not the case here.

The Board is sympathetic to the appellant's claim.  Nevertheless, the fact remains that the appellant does not satisfy the legal requirements for recognition as the Veteran's "surviving spouse" for VA death benefit purposes.  The Board is constrained to apply the applicable laws and regulations in denying this appeal.


ORDER

Entitlement to status as the Veteran's surviving spouse for purposes of establishing entitlement to VA death benefits is denied.



____________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


